If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


KAREN MAYBEE,                                                       UNPUBLISHED
                                                                    December 22, 2022
                Plaintiff-Appellant,

v                                                                   No. 357111
                                                                    Oakland Circuit Court
SHEILA BRECKENRIDGE,                                                LC No. 2020-181812-CH

                Defendant-Appellee.


Before: HOOD, P.J., and SWARTZLE and REDFORD, JJ.

PER CURIAM.

        Plaintiff, Karen Maybee,1 appeals as of right the trial court’s order granting summary
disposition to defendant, Sheila Breckenridge, in this quiet-title action. We reverse and remand
for further proceedings consistent with this opinion.

                                       I. BACKGROUND

        This case involves a dispute over real property located at 599 Luther, Pontiac, Michigan
48341 (the “Luther property”). The property was owned by Robert L. Jones, who died on July 8,
2019. Jones is the father of Maybee and Breckenridge. The dispute is about whether Jones
transferred the Luther Property to Breckenridge through a quitclaim deed on November 23, 2015.

        On July 26, 2019, Ricky Page, who claimed to be one of Jones’s heirs, filed a petition to
probate Jones’s will, purportedly executed in 2018, with the Oakland Probate Court.2 The petition
stated Jones’s date of death and requested an order determining the identities of Jones’s heirs and


1
  The original complaint in this matter referred to plaintiff, Karen Maybee, as Karen Smith.
However, the amended complaint filed with the trial court listed her as Karen Maybee. Plaintiff’s
counsel stated at an April 14, 2021 hearing that plaintiff’s name is Karen Maybee. While this
Court is not aware of the reason for plaintiff’s name change, defendant Sheila Breckenridge’s brief
on appeal also notes that plaintiff, Karen Maybee, is also known as Karen Smith.
2
    The prior will matter in Oakland County Probate Court was Case No. 2019-390184-DE.


                                                -1-
that Jones died testate. Jones’s purported last will and testament identified both Maybee and
Breckenridge as his children. But the will bequeathed any of Jones’s remaining interest in the
Luther property to Maybee only.

          Page, however, failed to comply with deadlines and other requirements that the Oakland
Probate Court imposed. The probate court found that Page failed to exchange or file a witness list
or trial brief. Following an objection to the purported will as a copy, Page failed to file an original
of the will as ordered. He also failed to file a proof of service and affidavit of publication satisfying
notice requirements for interested parties. On March 2, 2020, the probate court entered an order
finding that the petitioner, Page, “failed to comply with the Michigan Rules of Court and [the
probate court’s] orders and therefore Petitioner’s petition to probate the document he has proffered
as [Jones’s] will is dismissed under MCR 2.504(B)(1).” The probate court’s order also stated that
Jones’s “estate remains intestate . . . .” The order was never appealed.

         On August 8, 2019, a month after Jones’s death, Breckenridge recorded the 2015 quitclaim
deed with the Oakland County Register of Deeds. Initially, the personal representative for the
estate filed a notice of lis pendens on January 23, 2020. But, the week after the probate court order
dismissing the proposed will and declaring intestacy, the personal representative executed a
discharge of lis pendens with regard to the Luther property. The record is silent on why the
personal representative did not seek to quiet title related to the Luther property. The personal
representative later moved to close the probate case because the estate did not have assets. The
record is silent on what, if any, notice Maybee received related to the decision to discharge the lis
pendens and the personal representative’s request to close the estate.

       Maybee filed a complaint to quiet title on the Luther property in June 2020.3 In her
complaint, Maybee asserted that Breckenridge had recorded a forged quitclaim deed. She
requested that the trial court declare the Luther property to be an asset belonging to Maybee.
Breckenridge subsequently filed an answer to Maybee’s complaint to quiet title, claiming that
Jones signed the quitclaim deed transferring the Luther property to her, and that the deed was
properly executed, witnessed, and notarized.

        Breckenridge later filed a motion for summary disposition pursuant to MCR 2.116(C)(7),
(C)(8), and (C)(10). She argued that Maybee’s “claim was already litigated” and judgments had
been entered in the prior will matter by the Oakland Probate Court and in another matter in the
50th District Court.4 Breckenridge asserted that the doctrine of res judicata barred Maybee’s quiet


3
 Maybee later filed an amended complaint. The amended complaint identified plaintiff as Karen
Maybee instead of Karen Smith. The amended complaint was otherwise identical to the original
complaint. Breckenridge did not file an answer to Maybee’s amended complaint.
4
  While Maybee and Breckenridge reference a 50th District Court proceeding related to this matter
in Breckenridge’s motion for summary disposition and Maybee’s response to Breckenridge’s
motion for summary disposition, only the order of dismissal related to that case is contained in the
lower court file. Breckenridge noted in her brief in support of her motion for summary disposition
that the matter in 50th District Court involved an attempt to have Breckenridge evicted from this



                                                  -2-
title claim. She also argued that Maybee had made only conclusory allegations that the quitclaim
deed was a forgery. Maybee filed a response to Breckenridge’s motion for summary disposition,
disputing that the instant matter had been litigated in prior actions. She noted that, in the prior
probate case, the probate court order only addressed who the personal representative of Jones’s
estate was, and the ownership of the at-issue property was never litigated.

        Following a hearing, the court denied Breckenridge’s motion for summary disposition
pursuant to MCR 2.116(C)(8), and it concluded that Maybee’s claim was validly pleaded. The
court abstained from ruling on Breckenridge’s motion for summary disposition pursuant to MCR
2.116(C)(10) because it reasoned that MCR 2.116(C)(7) was applicable. The court granted
Breckenridge’s motion for summary disposition pursuant to MCR 2.116(C)(7), reasoning that the
issue of the validity of the quitclaim deed could have been litigated in the prior will matter. The
trial court later entered an order granting Breckenridge’s motion for summary disposition pursuant
to MCR 2.116(C)(7). This appeal followed.

                                  II. STANDARD OF REVIEW

        We review de novo the application of a legal doctrine, such as res judicata. Garrett v
Washington, 314 Mich App 436, 440-441; 886 NW2d 762 (2016). Summary disposition based on
res judicata falls under MCR 2.116(C)(7). See RDM Holdings, LTD v Continental Plastics Co,
281 Mich App 678, 687; 762 NW2d 529 (2008). “When reviewing a motion under MCR
2.116(C)(7), a reviewing court must consider all affidavits, pleadings, and other documentary
evidence submitted by the parties and construe the pleadings and evidence in favor of the
nonmoving party.” Anzaldua v Neogen Corp, 292 Mich App 626, 629; 808 NW2d 804 (2011).

                                    III. LAW AND ANALYSIS

     Maybee argues that the trial court erred in applying the doctrine of res judicata to grant
summary disposition to Breckenridge. We agree.

        Courts use the doctrine of res judicata to prevent multiple suits litigating the same cause of
action. Washington v Sinai Hosp of Greater Detroit, 478 Mich 412, 418; 733 NW2d 755 (2007).
It bars a subsequent action when (1) the prior action was decided on the merits, (2) both actions
involve the same parties or their privies, and (3) the claims in the second case were, or could have
been, resolved in the first case. Adair v Michigan, 470 Mich 105, 121; 680 NW2d 386 (2004).
“Michigan courts have broadly applied the doctrine of res judicata. They have barred, not only
claims already litigated, but every claim arising from the same transaction that the parties,




property. As other documents from that proceeding are not in the lower court file, this Court
cannot consider that record on appeal. “This Court’s review is limited to the record established by
the trial court, and a party may not expand the record on appeal.” Sherman v Sea Ray Boats, Inc,
251 Mich App 41, 56; 649 NW2d 783 (2002). Because the specifics of the prior matter in the 50th
District Court were not included in the lower court file, this Court will not address the 50th District
Court matter in the res judicata analysis below.


                                                 -3-
exercising reasonable diligence, could have raised but did not.” Dart v Dart, 460 Mich 573, 586;
597 NW2d 82 (1999). Specifically:

       In Michigan, the doctrine of res judicata applies, except in special cases, in a
       subsequent action between the same parties and not only to points upon which the
       court was actually required by the parties to form an opinion and pronounce a
       judgment, but to every point which properly belonged to the subject of litigation,
       and which the parties, exercising reasonable diligence, might have brought forward
       at the time. [Pierson Sand & Gravel, Inc v Keeler Brass Co, 460 Mich 372, 380;
       596 NW2d 153 (1999) (quotation marks and citation omitted).]

“If the same facts or evidence would sustain both, the two actions are the same for the purpose of
res judicata.” Peterson Novelties, Inc v Berkley, 259 Mich App 1, 11; 672 NW2d 351 (2003). Res
judicata applies to issues decided through a grant of summary disposition, Detroit v Nortown
Theatre, Inc, 116 Mich App 386, 392; 323 NW2d 411 (1982),5 and acceptance of case evaluation
awards, CAM Constr v Lake Edgewood Condo Ass’n, 465 Mich 549, 555; 640 NW2d 256 (2002).

         Here, the trial court granted summary disposition because it found that the issue of the 2015
quitclaim deed’s validity could have been litigated in the probate court case. This was incorrect.
Maybee could not litigate the issue in the probate court. At the threshold, we acknowledge that
the first two prongs of res judicata are satisfied.

        First, for res judicata to apply, the first case must have been resolved on the merits. Adair,
470 Mich at 121. Here, the probate case was decided on the merits. The probate court entered an
order finding that Page “failed to comply with the Michigan Rules of Court and [the Oakland
Probate Court’s] orders and therefore Petitioner’s petition to probate the document he has proffered
as [Jones’s] will is dismissed under MCR 2.504(B)(1).” MCR 2.504(B) provides, in part:

             (1) If a party fails to comply with these rules or a court order, upon motion
       by an opposing party, or sua sponte, the court may enter a default against the
       noncomplying party or a dismissal of the noncomplying party’s action or claims.

                                               * * *

               (3) Unless the court otherwise specifies in its order for dismissal, a dismissal
       under this subrule or a dismissal not provided for in this rule, other than a dismissal
       for lack of jurisdiction or for failure to join a party under MCR 2.205, operates as
       an adjudication on the merits.




5
  Although Nortown Theatre is not strictly binding pursuant to MCR 7.215(J)(1) because it was
issued before November 1, 1990, as a published opinion, it nevertheless “has precedential effect
under the rule of stare decisis” pursuant to MCR 7.215(C)(2). The same applies to the other pre-
November 1, 1990 cases of this Court referenced later in this opinion.


                                                 -4-
Accordingly—based on the plain language of MCR 2.504—the Oakland Probate Court’s dismissal
was an adjudication on the merits.

        Second, for res judicata to apply, the suits must involve the same parties or their privies.
Adair, 470 Mich at 122. Both Maybee and Breckenridge were parties to the probate court case.
“It is well settled that the parties in interest in a proceeding to probate a will are the beneficiaries
under the will and those upon whom the law would cast the property in the event the will was set
aside.” Butts v Ruthven, 292 Mich 602, 608; 291 NW 23 (1940) (quotation marks and citation
omitted). In this case, Maybee was identified as an heir and was a beneficiary under Jones’s
purported will. Breckenridge was listed as a respondent and was a beneficiary in Jones’s purported
will.

        They were not just parties; they were adversaries. For the purposes of res judicata, the
parties must have been adversarial parties in the prior action. Eyde v Charter Twp of Meridian,
118 Mich App 43, 52; 324 NW2d 775 (1982). “Adverse parties have been defined as those who,
by the pleadings, are arrayed on opposite sides . . . ,” though this definition of adverse parties is
“not restricted to the plaintiffs against defendants.” Gomber v Dutch Maid Dairy Farms, Inc, 42
Mich App 505, 511; 202 NW2d 566 (1972). Adversarial parties must have a controversy between
them at issue in the proceedings. Id. at 512. The parties were adversarial in the prior will matter
because the parties’ possible inheritance of the at-issue property was dependent on whether the
will and the quitclaim deed were validated. Thus, the parties had adverse interests in the prior will
matter. Accordingly, both parties in the instant case were also parties in the probate court case.

        Having addressed the first two factors of res judicata, we turn to the third factor: whether
the quiet title action involved claims that were, or could have been, resolved in the probate case.
Adair, 470 Mich at 121. We conclude that the trial court erred in finding that this factor was
satisfied for three reasons: (1) the quiet title action and probate case involve different transactions;
(2) the probate court dismissed the will and closed the estate before Maybee could seek an order
quieting title for the Luther property; and (3) applying res judicata to bar Maybee’s quiet title
action violates principles of fairness underpinning our res judicata jurisprudence.

        It is undisputed that the validity of the 2015 quitclaim deed was not litigated. 6 But
Michigan courts broadly apply res judicata to bar “not only claims already litigated, but every
claim arising from the same transaction that the parties, exercising reasonable diligence, could
have raised but did not.” Dart, 460 Mich at 586 (citation omitted). Put another way, res judicata
applies “not only to points upon which the court was actually required by the parties to form an
opinion and pronounce a judgment, but to every point which properly belonged to the subject of


6
  While Breckenridge claims that Maybee also failed to challenge the quitclaim deed following the
execution of a discharge of lis pendens in relation to the at-issue property, a notice of lis pendens
does not bar claims pursuant to the doctrine of res judicata because the filing of a notice of lis
pendens is not an action to be decided on the merits. Rather, a notice of lis pendens is merely a
notice “designed to warn persons who deal with property while it is in litigation that they are
charged with notice of the rights of their vendor’s antagonist and take subject to the judgment
rendered in the litigation.” Richards v Tibaldi, 272 Mich App 522, 536; 726 NW2d 770 (2006).


                                                  -5-
litigation, and which the parties, exercising reasonable diligence, might have brought forward at
the time.” Pierson, 460 Mich at 380 (quotation marks and citation omitted).

        We typically use a transactional test to determine if a matter could have been resolved in
the first case. See Washington, 478 Mich at 420. Under a transactional test, “the assertion of
different kinds or theories of relief still constitutes a single cause of action if a single group of
operative facts give rise to the assertion of relief.” Id. (quotation marks and citation omitted).
“Whether a factual grouping constitutes a transaction for purposes of res judicata is to be
determined pragmatically, by considering whether the facts are related in time, space, origin or
motivation, [and] whether they form a convenient trial unit . . . .” Adam v Bell, 311 Mich App 528,
533; 879 NW2d 879 (2015) (quotation marks and citation omitted; alteration in original).

        In Adam v Bell, this Court applied the transactional test to conclude that res judicata did
not bar a plaintiff’s third-party no-fault action for negligence and uninsured motorists (UM)
benefits, where the plaintiff previously filed and settled a first-party claim for personal protection
insurance (PIP) benefits arising out of the same accident. Adam, 311 Mich App at 532-533. This
Court reasoned that, while the plaintiff’s action for PIP benefits and her UM action “both arose
from the same automobile accident, the actions also have significant differences in the motivation
and in the timing of asserting the claims, and they would not have formed a convenient trial unit.”
Id. at 533. Further, this Court stated that “applying res judicata to the facts of this case would not
promote fairness and would be inconsistent with the Legislature’s intent expressed through the no-
fault act.” Id.

        Here, the quiet title action fails the transactional test. Unlike the accident in Adam, here,
the quiet title action and prior probate case did not even arise out of the same factual transaction.
The probate case began and largely ended with the question of the validity of the will, which Jones
purportedly executed in July 2018. The quiet title action involves the question of the validity of a
quitclaim deed purportedly executed in 2015. The two documents were not related in time.
Because of the nearly three years between the execution of Jones’s purported will and the quitclaim
deed, the actions regarding the validity of Jones’s purported will and the quitclaim deed would not
have “formed a convenient trial unit.” Adam, 311 Mich App at 533. Further, the facts and
circumstances of the execution of each document are significantly different because they were
notarized at different times with different witnesses. As a result, Maybee’s action to quiet title to
the at-issue property did not arise “from the same transaction such that plaintiff in the exercise of
reasonable diligence could have raised this” claim in the prior will matter in probate court. Id. at
532. The cases also involve different motivations. See id. The probate case concluded because
after the court dismissed the 2018 will, the personal representative did not pursue a quiet title claim
related to the validity of the 2015 deed and informed the probate court that without the Luther
property the estate had no assets. Maybee’s motivations largely did not factor into the 2018 will’s
dismissal or the estates closure. The quiet title action involves different motivations than those at
issue in the probate case.

        Admittedly, the question of the validity of the deed would have affected the estate assets
in the probate case. But the validity of the 2015 quitclaim deed was not actually litigated. Contrary
to Breckenridge’s assertions, the March 2, 2020 probate court order dismissing the proposed 2018
will did not extinguish further challenges to the validity of 2015 quitclaim deed. See Ingle v
Musgrave, 159 Mich App 356, 363-364; 406 NW2d 492 (1987) (holding that res judicata did not


                                                 -6-
bar quiet title action following a probate case, where “probate court proceeding did not determine
proper title to the lands in question inasmuch as those assets were never identified as part of [the
decedent’s] estate.”). Likewise, the personal representative’s decision to discharge the lis pendens
did not address the validity of the will. A notice of lis pendens is merely a notice “designed to
warn persons who deal with property while it is in litigation that they are charged with notice of
the rights of their vendor’s antagonist and take subject to the judgment rendered in the litigation.”
Richards v Tibaldi, 272 Mich App 522, 536; 726 NW2d 770 (2006). Its removal reflects the
personal representative’s decision not to pursue the alleged fraud, not Maybee’s decision, and not
the probate court’s.

         The question of the validity of the title extends beyond the validity of any proposed will or
the discharge of a lis pendens. Separate from the validity of the 2018 will, if the probate court had
found that the 2015 quitclaim deed was fraudulent, Jones’s estate would include the Luther
property. The probate court would then distribute the property according to the terms of the 2018
will, or according to intestacy laws if the will was invalid. But the probate court never reached the
issue of the validity of the 2015 quitclaim deed.

        This brings us to the second reason quiet title could not have been raised in the probate
case: the probate court dismissed the will and closed the estate before Maybee could raise the issue.
The 2018 will was dismissed for a violation of Michigan Court Rules committed by a party other
than Maybee. The probate case was closed after the personal representative stated that the estate
had no assets. Accordingly, while the probate court had authority to address the issue in a matter
probating a will, it did not address it in the March 2020 order dismissing the will, and no
documentation in the lower court file indicates that the probate court ruled on the validity of the
quitclaim deed. Maybee, despite “exercising reasonable diligence,” was unable to challenge the
validity of the quitclaim deed in Oakland Probate Court. Adair, 470 Mich at 121. Had the probate
case remained open, the probate court undoubtedly would have addressed this claim. We will not
now bar Maybee’s claims regarding the validity of the quitclaim deed when the prior will matter
was dismissed as a result of the fault of another party’s noncompliance with court scheduling
orders.

        Finally, aside from the practical inability for Maybee to raise the issue of the validity of
the deed—because the will was dismissed and the estate closed—it would be unfair to bar her
claims. We note that “res judicata is intended to promote fairness, not lighten the loads of the state
court by precluding suits whenever possible.” Adam, 311 Mich App at 531 (quotation marks and
citation omitted). Applying res judicata to bar Maybee’s quiet title action “would not promote
fairness.” Id. The probate court dismissed the 2018 will because a third-party petitioner failed to
comply with court orders and deadlines. It later closed the case because the personal representative
stated that the estate did not have assets—despite possible fraud related to the 2015 quitclaim deed.
To apply res judicata to bar Maybee’s claims would foreclose any ability to reach the issue of the
validity of the contested deed.7



7
 Such a conclusion also comes dangerously close to abrogating the circuit court’s jurisdiction. In
general terms, the probate court would typically have power to quiet title if it relates to the estate



                                                 -7-
         We, therefore, find that the trial court erred in applying res judicata to bar Maybee’s quiet
title action because the claims could not have been raised in the prior probate case.8

                                        IV. CONCLUSION

        For the reasons stated above, we reverse and remand for further proceedings consistent
with this opinion. We do not retain jurisdiction.




                                                              /s/ Noah P. Hood
                                                              /s/ Brock A. Swartzle
                                                              /s/ James Robert Redford




of a decedent. See MCL 700.1303. Quiet title is an equitable action, and equity jurisdiction is in
the circuit courts. See MCL 600.2932(5); Van Etten v Mfr Nat’l Bank of Detroit, 119 Mich App
277, 286; 326 NW2d 479 (1982). Michigan’s Estates and Protected Individuals Code (EPIC),
MCL 700.1101, et seq., grants the probate court “concurrent legal and equitable jurisdiction” in
the limited circumstances described in MCL 700.1303, i.e., to determine a property right or interest
“in regard to an estate of a decedent, protected individual, ward, or trust[.]” MCL 700.1303; see
also In re Rudell Estate, 286 Mich App 391, 393 n 1; 780 NW2d 884, 886 (2009). This jurisdiction
is concurrent, not exclusive. See Rudell Estate, 286 Mich App at 393 n 1. Barring Maybee’s quiet
title action would effectively make the probate court the exclusive venue for an equitable claim
that is otherwise within the circuit court’s jurisdiction.
8
  Maybee also argues that the trial court’s order granting summary disposition was premature, and
it is clear that evidence can be discovered that further develops Maybee’s claim that the at-issue
quitclaim deed is a forgery and should be voided. Because the trial court did not rule on
Breckenridge’s motion for summary disposition pursuant to MCR 2.116(C)(10), we decline to
address Maybee’s arguments regarding those grounds as the trial court has not previously ruled on
that portion of Breckenridge’s motion.


                                                 -8-